Exhibit 10(k)A

SCHEDULE OF CHANGE IN CONTROL EMPLOYMENT AGREEMENTS

In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing Change in Control Employment Agreements by and
between P. H. Glatfelter Company and the following employees as exhibits to this
Form 10-K because they are substantially identical to the Form of Change in
Control Employment Agreement by and between P. H. Glatfelter Company and certain
employees, which is filed as Exhibit 10 (j) to our Form 10-K for the year ended
December 31, 2008.

David C. Elder

John P. Jacunski

Michael L. Korniczky

Debabrata Mukherjee

Dante C. Parrini

Martin Rapp

Mark A. Sullivan

William T. Yanavitch II